Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2.	This Office Action is in response to amendment filed 02/09/2022. Claims 1-6, 8-20, and 22 were previously pending. Claims 1-6, 8-20, and 22 are rejected. 

Response to Arguments
3. 	Applicant’s arguments with respect to claim (s) 1-6, 8-11, 14-15, 19-20, and 22 (Remarks, pages 7-9) under 35 USC § 103 have been have been fully considered but they are not persuasive. 
In the response filed, applicant argues in substance that:
a)	Bengtsson does not disclose, “transmitting, to a master control node of an edge computing architecture, a configuration request message, the configuration request message being indicative of a predicted future connectivity status of the terminal that is indicative of an access network, and a predicted future location of the terminal” of claim 1 (Remarks, pages 7, ¶[1] -8 [3] ).
b)	Bengtssonbecome in range of the terminal “ of claims 5, 11 (Remarks, page 8, [4] – page 9, [1]).
	In response to argument, Examiner respectfully disagrees.
a)	Bengtsson, [0005] discloses “the location information comprises a velocity vector comprising current location data indicating the location of the mobile device, speed data indicating a current speed of the mobile device and movement direction data indicating a current direction of movement of the mobile device”. Bengtsson, [0005] further discloses “determining an offload alternative connection point comprises predicting, based on the location, current speed and current direction of movement, that the mobile device will enter a geographic area associated with the offload alternative connection point within a predetermined period of time”.
one or more or all of the steps discussed with reference to FIG. 3, and with reference to any of the steps and/or sub-steps discussed herein may be performed by a network base station, by a mobile device and/or otherwise.” 
Bengtsson, [0056] further discloses mobile device may predict, based on the location, current speed and/or current direction of movement of the mobile device, whether the mobile device will enter a geographic area associated with the prospective offload alternative connection point within a predetermined period of time. When the prediction that the mobile device will enter the geographic area is made, this triggers a determination of whether the prospective connection point is appropriate for the mobile device to connect and/or base station to make a determination regarding whether to transfer the connection from the current connection point to the prospective offload alternative connection point.
Therefore, combined Bengtsson, [0005, 51, 56] teaches or suggests mobile device may predict, based on the location, current speed and/or current direction of movement of the mobile device, whether the mobile device will enter a geographic area (“predicted future location of the terminal”) associated with the prospective offload alternative connection point (“predicted future connectivity status of the terminal that indicative of an access network“) within a predetermined.
Therefore, Bengtsson, combined [005, 51, 56] teaches or suggests “transmitting, to a master control node of an edge computing architecture, a configuration request message, the configuration request message being indicative of a predicted future connectivity status of the terminal that is indicative of an access network, and a predicted future location of the terminal”.

	b) 	Bengtsson, [0056] discloses “the mobile device may predict, based on the location, current speed and/or current direction of movement of the mobile device, whether the mobile device will enter a geographic area associated with the prospective offload alternative connection point within a predetermined period of time”. Therefore, Bengtsson teaches or suggests “the predicted future connectivity status is indicative of at least one of an access network to become in range of the terminal” in claims 5 and 11.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.2.	Claims 1-6, 8, 11, 14-15, 19-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bengtsson et al. (“Bengtsson”, US 2015/0141019 A1) in view of Sabella et al. (“Sabella”, US 2018/0183855 A1) .

Regarding Claim 1, Bengtsson discloses a method of operating a terminal, comprising: 
- transmitting, to a master control node of an(Bengtsson, FIG.1, cellular network environment 100, user equipment (UE) 120, [0039]: UE 120 operates in a cellular network environment 100; [0005]: the location information comprises a velocity vector comprising current location data indicating the location of the mobile device, speed data indicating a current speed of the mobile device and movement direction data indicating a current direction of movement of the mobile device; FIG.3, [0051]: While FIG. 3 is illustrated from the perspective of the network base station, it should be noted that one or more or all of the steps discussed with reference to FIG. 3, and with reference to any of the steps and/or sub-steps discussed herein may be performed by a network base station, by a mobile device and/or otherwise. Combined [0005][0051][0056] teaches or suggests mobile device may predict, based on the location, current speed and/or current direction of movement of the mobile device, whether the mobile device will enter a geographic area (“predicted future location of the terminal”) associated with the prospective offload alternative connection point (“predicted future connectivity status of the terminal that indicative of an access network“) within a predetermined period of time). 
- receiving, from the master control node, a configuration response message indicative of a selected edge computing system selected by the master control node from a plurality of candidate edge computing systems based at least partially on the access network indicated in the configuration request message (Bengtsson, [0053, 56]: When the prediction that the mobile device will enter the geographic area is made, this triggers a determination of whether the prospective connection point is appropriate for the mobile device to connect), and 
- executing an edge computing application using the selected (Bengtsson, [0054]: connect the mobile device to the determined offload alternative connection point). 

However, Bengtsson does not disclose
- transmitting, to a master control node of an edge computing architecture
- receiving, 
- 
Sabella discloses
- transmitting, to a master control node of an edge computing architecture(Sabella, FIG.1, system 100A, UE 101, mobile edge hosts (MEH) 200, [0006, 38]: a Mobile Edge Computing (MEC) system 100A includes MEHs 200-1, 2002-2, 200-3; FIG.8, MEC orchestrator (MEC-O) 321, [0139. Combined Bengtsson, FIG.1, [0031, 51]-Sabella, FIG.1, [0006, 38] teaches or suggests, transmitting, to MEC-O (“master control node”) of a Mobile Edge Computing (MEC) system 100A, to request predicted future location);
- receiving, (Combined Bengtsson, FIG.1, [0031, 51]-Sabella, FIG.1, [0006, 38] teaches or suggests receiving, from MEC-O 321 (“master control node”), an offload alternative connection point based on the determined location of the mobile device).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate ”mobile edge computing (MEC) system” of Sabella into the invention of Bengtsson. The suggestion/motivation would have been to identify network characteristics of individual access nodes (ANs), and mobile edge host (MEH) parameters of the individual MEHs to indicate available resources and connectivity for selecting an individual MEH of the set of MEHs of the mobile edge computing (MEC) system for computational offloading based on the network characteristics, the MEH parameters (Sabella, Abstract).

Regarding Claim 2, Bengtsson-Sabella discloses the method of claim 1, wherein the configuration request message is transmitted upon commencing execution of the edge computing application (Sabella. FIG.4, mobile edge system 400, mobile edge computing applications (MEA) 336, [0075]: the mobile edge system 400 supports the instantiation of MEAs 336 on multiple MEHs 200 following a single instantiation request. Once instantiated, connectivity may be established between the UE 101 and the application instance).

Regarding Claim 3, Bengtsson-Sabella discloses the method of claim 1, wherein the configuration request message is transmitted in response to a change of the at least one of the connectivity status and the location (Sabella, FIG.1, ANs 111/112, AP106, UE 101, [0049]; Sabella FIG.7, offloader 732, [0137]:  offloader 732 identifies network characteristics of individual ANs 111/112, APs 106, UEs 101, etc.; identify MEH parameters of individual MEHs 200).  

Regarding Claim 4, Bengtsson-Sabella discloses the method of claim 1, further comprising: 
- executing the edge computing application using a source edge computing system (Sabella, FIG.8, AP 106, S802, [0141, 240]: the MEH parameters request includes the MEH identifiers/addresses (“source MEH”) from which to request MEH parameters to the MEC-O 321), and 
- implementing an inter-edge system relocation of the edge computing application from the source edge computing system to the selected edge computing system, the selected edge computing system thereby implementing a target edge computing system of the inter-edge system relocation (Sabella, FIG.8, AP 106, S822, [0151]: transfer AP 106 to selected MEH 200-1 for execution).  

Regarding Claim 5, Bengtsson-Sabella discloses the method of claim 1, wherein the predicted future connectivity status is indicative of at least one of an access network to become in range of the terminal (Bengtsson, [0056]: the mobile device may predict, based on the location, current speed and/or current direction of movement of the mobile device, whether the mobile device will enter a geographic area associated with the prospective offload alternative connection point within a predetermined period of time).

Regarding Claim 6, Bengtsson-Sabella discloses the method of claim 5, comprising: 
- determining said predicted future connectivity based on (Bengtsson, [0031]: predicting, based on the location, current speed and current direction of movement, that the mobile device will enter a geographic area associated with the offload alternative connection point within a predetermined period of time). 

Regarding Claim 8, Bengtsson discloses a method of operating a master control node of an 
- receiving, from a terminal, a configuration request message, the configuration request message being indicative of at least one of a predicted future connectivity status of the terminal that is indicative of an access networks and a predicted future location of the terminal (Bengtsson, FIG.1, cellular network environment 100, user equipment (UE) 120, [0039]: UE 120 operates in a cellular network environment 100; [0005]: the location information comprises a velocity vector comprising current location data indicating the location of the mobile device, speed data indicating a current speed of the mobile device and movement direction data indicating a current direction of movement of the mobile device; FIG.3, [0051]: While FIG. 3 is illustrated from the perspective of the network base station, it should be noted that one or more or all of the steps discussed with reference to FIG. 3, and with reference to any of the steps and/or sub-steps discussed herein may be performed by a network base station, by a mobile device and/or otherwise. Combined [0005][0051][0056] teaches or suggests mobile device may predict, based on the location, current speed and/or current direction of movement of the mobile device, whether the mobile device will enter a geographic area (“predicted future location of the terminal”) associated with the prospective offload alternative connection point (“predicted future connectivity status of the terminal that indicative of an access network“) within a predetermined period of time), 
based on the configuration request message: 
- selecting an (Bengtsson, [0053, 56]: When the prediction that the mobile device will enter the geographic area is made, this triggers a determination of whether the prospective connection point is appropriate for the mobile device to connect) and 
- transmitting, to the terminal, a configuration response message indicative of the selected (Bengtsson, [0054]: connect the mobile device to the determined offload alternative connection point).  

based on the configuration request message: 
- 
- 
Sabella discloses
based on the configuration request message: 
-  (Sabella, FIG.1, system 100A, UE 101, mobile edge hosts (MEH) 200, [0006, 38]: a Mobile Edge Computing (MEC) system 100A includes MEHs 200-1, 2002-2, 200-3; FIG.8, MEC orchestrator (MEC-O) 321, [0139. Combined Bengtsson, FIG.1, [0031, 51]-Sabella, FIG.1, [0006, 38] teaches or suggests, transmitting, to MEC-O (“master control node”) of a Mobile Edge Computing (MEC) system 100A, to request predicted future location), and 
- (Combined Bengtsson, FIG.1, [0031, 51]-Sabella, FIG.1, [0006, 38] teaches or suggests receiving, from MEC-O 321 (“master control node”), an offload alternative connection point based on the determined location of the mobile device).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate ”mobile edge computing (MEC) system” of Sabella into the invention of Bengtsson. The suggestion/motivation would have been to identify network characteristics of individual access nodes (ANs), and mobile edge host (MEH) parameters of the individual MEHs to indicate available resources and connectivity for selecting an individual MEH of the set of MEHs of the mobile edge computing (MEC) system for computational offloading based on the network characteristics, the MEH parameters (Sabella, Abstract).

Regarding Claim 11, Bengtsson-Sabella discloses the method of claim 8, wherein the predicted future connectivity status is indicative of at least one of an access network to become in range of the terminal (Bengtsson, [0056]: the mobile device may predict, based on the location, current speed and/or current direction of movement of the mobile device, whether the mobile device will enter a geographic area associated with the prospective offload alternative connection point within a predetermined period of time).

Regarding Claim 14, Bengtsson-Sabella discloses the method of claim 8, comprising: 
transmitting, to the selected edge computing system being the access network to become in range of the terminal, an instruction to prepare a shadow instance of an edge computing application for execution by the terminal, based on the configuration request message (Sabella, FIG.1, application server 130, [0040], FIG.8, AP 106, S822, [0151]: the UE 101 provides inputs for various functions of the AP 106, and the MEH 200-1 accesses those functions from memory or a remote storage (e.g., cloud storage or an application server 130).  

Regarding Claim 15, Bengtsson-Sabella discloses the method of claim 14, comprising: 
providing, to the selected edge computing system, context information of said edge computing application currently executed by the terminal using a source edge computing system different from the selected edge computing system (Sabella, FIG.1, application server 130, [0040], FIG.8, AP 106, S822, [0151]: provide inputs for various functions of the AP 106, and the MEH 200-1 accesses those functions from memory or a remote storage (e.g., cloud storage or an application server 130).  

Regarding Claim 19, Bengtsson-Sabella discloses the method of claim 8, wherein the edge computing system is selected further based on a preconfigured policy (Sabella, [0149-150]: selecting an optimal target MEH 200 may be based on a policy or configuration).  

Regarding Claim 20, Bengtsson-Sabella discloses the method of claim 19, wherein the policy comprises a security rule or an authorization rule defining access rights to edge computing systems for a (Sabella, [0140]: the MEH parameters includes a security level of each MEH 200, which may indicate possible authentication and/or authorization required to access a MEH 200).  

Regarding Claim 22, Bengtsson-Sabella discloses the method of claim 8, wherein at least one of the configuration request message and the configuration response message is indicative of a service identity of the edge computing application (Sabella,  [0240]: the MEH parameters request (“configuration request”) includes the MEH identifiers/addresses from which MEH to request MEH parameters to the MEC-O 321).

5.3.	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bengtsson et al. (“Bengtsson”, US 2015/0141019 A1)  in view of Sabella et al. (“Sabella”, US 2018/0183855 A1) as applied to claim 8, and further in view of in view of Safavi (US 2016/0050589).

Regarding Claim 9, Bengtsson-Sabella discloses the method of claim 8 as set forth above.
However, Bengtsson-Sabella does not disclose
- updating a registry of the plurality of candidate edge computing systems based on control signaling with the plurality of candidate edge computing systems.
  Safavi discloses
- updating a registry of the plurality of candidate edge computing systems based on control signaling with the plurality of candidate edge computing systems (Safavi, [0071]: the base station data may include fingerprinting data. For example, an ordered set of a multitude of visible cell towers reported by the client device may be used as contextual information to provide accurate results. It is obvious for one of ordinary skill in the art to update the registry of the set of candidate edge computing systems based on the base station data).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “predict future connectivity” of Safavi into the invention of Bengtsson-Sabella. The suggestion/motivation would have been to improve estimating or controlling another RAT’s connectivity in an ecosystem network (Safavi, [0071-73]).

Regarding Claim 10, Bengtsson-Sabella-Safavi discloses the method of claim 9, wherein the control signaling comprises: 
one or more access networks associated with the respective edge computing system (Safavi, [0071]: the base station data may include fingerprinting data. For example, an ordered set of a multitude of visible cell towers reported by the client device may be used as contextual information to provide accurate results).

5.4.	Claims 12-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bengtsson et al. (“Bengtsson”, US 2015/0141019 A1)  in view of Sabella et al. (“Sabella”, US 2018/0183855 A1) as applied to claim 8, and further in view of Weniger et al. (“Weniger”, US 2014/0301365 A1).

Regarding Claim 12, Bengtsson-Sabella discloses the method of claim 8 as set forth above, further comprising: 
- receiving, from a source edge computing system, context information of an edge computing application executed by the terminal using the source edge computing system different from the selected edge computing system (Sabella, FIG.1, application server 130, [0040], FIG.8, AP 106, S822, [0151]: the UE 101 provide inputs for various functions of the AP 106, and the MEH 200-1 accesses those functions from memory or a remote storage (e.g., cloud storage or an application server 130) ).
However, Bengtsson-Sabella does not disclose
- transmitting, to the selected edge computing system, the context information.
Weniger discloses 
- transmitting, to the selected edge computing system, the context information (Weniger, FIG.8, S805, [0081]:  transmitting the received information from CTM1 (“source MEH”) of radio access domain AN1 to CTMi (“selected MEH”) of radio access domain ANi).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “inter-domain context transfer” of Weniger into the invention of Bengtsson-Sabella. The suggestion/motivation would have been to improve inter-domain context transfer (Weniger, Abstract, [0003-4, 25).

Regarding Claim 13, Bengtsson-Sabella discloses the method of claim 8 as set forth above.
- receiving, from (Sabella, FIG.4, MEH 200, [0072]: translates tokens representing UEs in the traffic rules into specific IP addresses).
However, Bengtsson-Sabella does not disclose
- transmitting, to the selected edge computing system, the token.  
Weniger discloses 
- transmitting, to the selected edge computing system, the token (Weniger, FIG.8, S805, [0081]:  transmitting the received information from CTM1 (“source MEH”) of radio access domain AN1 to CTMi (“selected MEH”) of radio access domain ANi).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “inter-domain context transfer” of Weniger into the invention of Bengtsson-Sabella. The suggestion/motivation would have been to improve inter-domain context transfer for heterogeneous mobile network by collecting context information from a source entity within source access network, transmitted the collected context information to a context transfer manager within target access network for transmitting the context information to the target entity (Weniger, Abstract, [0003-4, 25).

Regarding Claim 16, Bengtsson-Sabella discloses the method of claim 15 as set forth above, wherein providing includes: 
- receiving said context information from the source edge computing system (Sabella, [0151]: receiving various functions of the AP 106 from source MEH).

- transmitting the context information to the selected edge computing system.
Weniger discloses 
- transmitting the context information to the selected edge computing system (Weniger, FIG.8, S805, [0081]:  transmitting the received information from CTM1 (“source MEH”) of radio access domain AN1 to CTMi (“selected MEH”) of radio access domain ANi).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “inter-domain context transfer” of Weniger into the invention of Bengtsson-Sabella. The suggestion/motivation would have been to improve inter-domain context transfer for heterogeneous mobile network by collecting context information from a source entity within source access network, transmitted the collected context information to a context transfer manager within target access network for transmitting the context information to the target entity (Weniger, Abstract, [0003-4, 25).

Regarding Claim 17, Bengtsson-Sabella discloses the method of claim 15 as set forth above, wherein providing includes: 
- receiving a token of said context information from (Sabella, FIG.4, MEH 200, [0072]: translates tokens representing UEs in the traffic rules into specific IP addresses).
However, Bengtsson-Sabella does not disclose
- transmitting the token to the selected edge computing system.  
Weniger discloses 
- transmitting the token to the selected edge computing system (Weniger, FIG.8, S805, [0081]:  transmitting the received information from CTM1 (“source MEH”) of radio access domain AN1 to CTMi (“selected MEH”) of radio access domain ANi).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “inter-domain context transfer” of Weniger into the invention of Bengtsson-Sabella. The suggestion/motivation would have been to improve inter-domain context transfer (Weniger, Abstract, [0003-4, 25).

Regarding Claim 18, Bengtsson-Sabella-Weniger discloses the method of claim 12, wherein the context information comprises: 
control data of the edge computing application (Sabella, FIG.8, S816, [0140]: a reuse degree of computational (MEC) resources, which may indicate whether a MEH 200 is only connected to an AP or, to multiple APs of the same RAT or different RATs; [0141]: include various identifiers and/or network addresses of the MEHs 200-1 and 200-3 in association with the MEH parameters,); 

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Rao et al., US 2018/0109590, Method for execution by user equipment (ue) in telecommunication, involves transmitting second state data determined with first state data associated with first network function over wireless connection. 

7.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN J GILLIS can be reached on (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L/Examiner, Art Unit 2446

/ARVIN ESKANDARNIA/Primary Patent Examiner, Art Unit 2446